                           IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON


 KRISTINA K. SLAYTER,                                    Case No. 6:19-cv-00619-CL

        Plaintiff,                                       ORDERFORPAYMENTOFATTORNEY
                                                         FEES PURSUANT TO EAJA
                     vs.

 COMMISSIONER,
 Social Security Administration,

        Defendant.



       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the

amount of $7,212.77 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412. Payment of this award shall be via check made payable to Plaintiff

and mailed to Plaintiff's attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474

Willamette Street, Eugene, Oregon 97401. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct.

2521, 2527 (2010), the award shall be made payable to Katherine Eitenmiller, HARDE , WELLS,

BARON & MANNING, P.C., if the Commissioner confirms that Plaintiff o

Government through the federal treasury offset program. If Plaintiff ha

any remaining funds after offset shall be made out to Plaintiff and

address provided above. There are no costs or expenses to b

       Dated this          27   day of _M_a....,_y_ __




  Proposed Order submitted by:
· Katherine L. Eitenmiller
  HARDER, WELLS, BARON & MANNING, P.C.
 474 Willamette Street, Eugene, OR 97401
 {541) 686-1969
  keitenmiller@hwbm.net
  Of Attorneys for Plaintiff
